UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Schedule 14C Information Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement AURASOUND, INC. (Name of Registrant As Specified in Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title and class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the pervious filing by registration statement number, or Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: AURASOUND, INC. 2850 Red Hill Avenue, Suite 100, Santa Ana, CA 92705 June 9, 2011 INFORMATION STATEMENT ON SCHEDULE 14C AMENDMENT NO.1 CHANGE OF RECORD DATE TO JUNE 8, 2011 This amendment (“Amendment”) to the Information Statement on Schedule 14C of AuraSound, Inc. filed on May 27, 2011 (“Information Statement”)changes only the record date for notification of the transaction described below, changing it from May 31, 2011 to June 8, 2011.The Information Statement, together with this Amendment, is first being mailed on or aboutJune 13, 2011 to the holders of record as of the close of business on June 8, 2011 (the “Record Date”) of the common stock, par value $0.01 per share (“Common Stock”).All other information set forth in the Information Statement as filed May 27, 2011 remains the same, and thisAmendment must be read in conjunction with that Information Statement as filed on May 27, 2011. On November 11, 2010 our board of directors and a single stockholder holding a majority of the voting power of AuraSound, Inc. (the “Majority Stockholder”), approved an amendment to our Articles of Incorporation that will increase the number of shares of authorized Common Stock, from 16,666,667 to 100,000,000.The Majority Stockholder’s approval and consent constitutes the approval and consent required to approve the action by Nevada law.Accordingly, this action is not being submitted to our remaining stockholders for a vote.TheInformation Statement and this Amendment are being furnished to our stockholders to provide certain information concerning the action in accordance with the requirements of the Securities Exchange Act of 1934 and the regulations promulgated thereunder, including Regulation 14C. 2 SIGNATURE Pursuant to the requirements of the Exchange Act of 1934, as amended, the Registrant has duly caused this amendment to the Information Statement on Schedule 14C to be signed on its behalf by the undersigned hereunto authorized. AURASOUND, INC. /s/ HaraldWeisshaupt HaraldWeisshaupt, Chief Executive Officer June 9, 2011 Santa Ana, California 3
